DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 Response to Amendment
The Amendment filed 6/24/2022 has been entered.  Claim 21 has been added.  Applicant’s amendment and corresponding arguments, see Pages 6-7, with respect to claim 1 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in a method:
“…the orifice having a smallest cross-sectional area in a plane normal to the axis than any other portion of the interior nozzle geometry upon completion of formation of the nozzle, the nozzle further including a sacrificial tip extending beyond and occluding the orifice; and 
machining…to remove the sacrificial tip and expose the orifice, the cross-sectional area of the orifice not being increased by the subtractive process.”
Meaning removal of the sacrificial tip portion of the nozzle to expose the orifice does not change the cross sectional area of the orifice.
	The closest prior art of record, Buchanan (US 2015/0129688 A1), discloses fabricating an injection nozzle (Figures 1-3, paragraphs 0034, 0046, 0081), comprising: forming a nozzle including an interior nozzle geometry (Figures 3A-3C; paragraph 0084, base substrate of a microfluidic flow-through element (depicted as an unfinished nozzle tip) is provided) having an axis between an opening at a first end (upstream end 310) of the interior nozzle geometry and an orifice at a second end (downstream end 320) of the interior nozzle geometry.  The orifice has a smaller cross section than the opening (as shown in Figures 3A-3C) and includes a sacrificial tip which extends beyond and occludes (e.g. obstructs) the orifice ( region 550 in Figure 3C).  Furthermore, the nozzle is machined with a subtractive process to remove the sacrificial tip and to expose the orifice (Figures 3B-3C; paragraphs 0067, 0087, the orifice region may be laser drilled from the exterior or outside of the nozzle tip).
	Applicant argues, see Pages 6-7, Buchanan neither teaches nor suggests the new recited limitations above; specifically, “the orifice having a smallest cross-sectional area in a plane normal to the axis than any other portion of the interior nozzle geometry upon completion of formation of the nozzle… the cross-sectional area of the orifice not being increased by the subtractive process”.  Applicant contends the method employed by Buchanan would fundamentally result in the cross sectional area of the nozzle to be the smallest along the axis after machining the sacrificial tip and not upon completion of formation of the nozzle; Examiner agrees.  As shown in Figure 3B and described in paragraph 0087, laser beam (400) having a smaller diameter than the orifice region is utilized to bore through the sacrificial tip, resulting in the orifice having a smaller cross-sectional area than prior.  Applicant further contends, inter alia, Buchanan also fails to disclose the cross-sectional area of the orifice not being increased by the laser; Examiner also agrees.  As shown in an alternate embodiment (Figures 7-8), Buchanan discloses the diameter of the laser being greater than the orifice region, resulting in an increase in the cross-sectional area of the orifice.  As disclosed in the current application, the method of forming an injection nozzle, comprising prefabricating an orifice region and a distinct sacrificial tip portion which extends and occludes the orifice region prevents defects in the nozzle; particularly around exit orifices with diameters in the micron range (paragraphs 0032-0033 of the instant Specification).
Claims 2-21 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/22/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715